UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6981


TYRELL L. JOHNSON,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00502-JRS)


Submitted:   January 30, 2012             Decided:   February 2, 2012


Before KING, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrell L. Johnson, Appellant Pro Se.     John Watkins Blanton,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrell L. Johnson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate     of    appealability.            See    28     U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Johnson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3